SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 June 29, 2011 Commission File Number 000-29884 R.V.B. HOLDINGS LTD. (Translation of registrant's name into English) 21 Haarba'a Street, Tel-Aviv, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): . Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Act of 1934. YesoNox If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-N/A On June 29, 2011, the audit committee and board of directors of R.V.B. Holdings Ltd. ("RVB" or the “Company”) approved the purchase of shares of E.E.R Environmental Energy Resources ("EER") from Greenstone Industries Ltd. ("Greenstone"), the controlling shareholder of the Company, as well as from other shareholders of EER. Pursuant to the terms of the contemplated transaction, Greenstone's holding in EER (expected to constitute approximately 30% of the share capital of EER at closing) will be acquired in exchange for cash, for a price of $2.5 per share (approximately $15.7 million in the aggregate), reflecting a company valuation of EER (assuming the full conversion of the shareholders loans existing at EER) of approximately $52 million. Additionally, the Company shall purchase the holdings of other EER shareholders in exchange for the issuance of shares of the Company, based on an exchange rate of 11.65 shares of the Company per one share of EER (such exchange rate assumes a dividend distribution as described below). The number of EER shareholders who shall elect to exchange their holdings in EER into shares of the Company, is presently unknown. In the event that all EER shares shall be exchanged for shares of the Company as described above (other than the holding of Greenstone which shall be purchased for cash as aforesaid) the Company is expected to issue upon such exchange shares in a total amount of up to approximately 60% of the Company's issued share capital, after the issue of these shares. In addition, the board of directors declared a cash dividend of $10 million to be paid subject to and immediately prior to the completion of the transaction. The dividends record date has not been established yet. In addition, the board of directors resolved to issue options to purchase shares of the Company, additional information on the contemplated issuance will be included in the information statement to be published by the Company in connection with the general meeting to be called to approve the transaction. There is currently no assurance that the transaction will be approved and consummated, and if approved and consummated what its final terms shall be and therefore, there is no certainly that the aforementioned dividend will indeed be declared and distributed. The consummation of the transaction is subject, among other things, to obtaining all the required approvals pursuant to applicable law, including the approval of the general meeting of the Company pursuant to the provisions of Section 275 to the Israeli Companies Law of 1999. Further information on the contemplated transaction, the transaction documents and EER will be included in the information statement to be published by RVB in connection with the general meeting to be called to approve the transaction. EER is a private company, with knowledge in the treatment of solidified waste with Melting - Plasma – Gasification (PGM) technology which is a new innovative approach to treating solidified waste, including, among others, treatment of municipal waste, medical waste and radioactive waste at a low to medium radiation level. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. R.V.B. HOLDINGS LTD. (Registrant) By: /s/ Yair Fudim Name: Yair Fudim Title: Chief Executive Officer Date: June 29, 2011 2
